Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This in response to the non-provisional application filed 10/02/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 9-12, 16-18, 20, 21, 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 206880734 (GUOHUA et al., references will made to English translation provided) in view of U.S. Patent Publication Number 2013/0085389 (Tsang et al.)
Regarding claim 1, GUOHUA discloses as shown in Figure 1, a laparoscope-holding robot system capable of laparoscopic surgery, comprising; a rack (support base 15, control center 16, rollers 17, see paragraph [0022]) a surgical tool (endoscope 11, page 4 of translation, see paragraph [0022]) 
GUOHUA fails to disclose the system includes a trolley rack comprising a base, a sliding sleeve on the post, the arm connected at one end to the sliding sleeve.
Tsang et al from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 1, where the system includes a trolley rack (trolley 15, see paragraph [0040]) where the trolley rack comprise a base (cart 70, see paragraph [0050]), a post (lead screw 50, see paragraph [0051]) on the base and sliding sleeve (portion of platform 35 which rides over lead screw 50, see paragraph [0051]) on the post, the arm connected at one end to the sliding sleeve.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by GUOHUA by substituting the rack disclosed by GUOHUA for the trolley rack disclosed by Tsang because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 2, 3, 10-12     GUOHUA discloses wherein the mechanical arm comprises a terminal joint (generally indicated as A) and an intermediate joint (generally indicated as B) respectively connected to a first connecting arm (generally indicated as C) and a second connecting arm (generally indicated as D), and the terminal joint comprises a first joint connected to the trolley rack, and a sixth joint (generally indicated as E) connected to a mounting seat (bracket 19, see paragraph [0024]) of the surgical tool, wherein the intermediate joint comprises a second joint (genially indicated as F) rotationally connected to the first joint (A), a third joint (generally indicated as G) connecting the first connecting arm (C) and the second connecting arm (D), a fourth joint (generally indicated as H) rotationally connected to the second connecting arm (D) and a fifth joint (generally indicated as I) respectively rotationally connected to the fourth joint (H) and the sixth joint (E), wherein the first joint is provided with a wire pipe (horizontal extension adjacent arrow indicating A), at a position connected to the 
.

    PNG
    media_image1.png
    626
    625
    media_image1.png
    Greyscale

Regarding claim 7, GUOHUA discloses the trolley rack comprise a base 17 and a post 15 fixedly connected on the base and the arm provided on the post. See Figure 1.
Claim 9, GUOHUA discloses a top end of the post is provided with a mechanical interface (generally indicated as A) and the mechanical arm is fixedly connected to the mechanical interface. See Figure 1

    PNG
    media_image2.png
    558
    477
    media_image2.png
    Greyscale


Regarding claim 16, GUOHUA discloses as shown in Figure 1, a laparoscope-holding robot system capable of laparoscopic surgery, comprising; a trolley rack (support column 15, control center 16, roller 17, see paragraph [0022])
a surgical tool (endoscope 11, page 4 of translation, 1st paragraph) and a mechanical arm (support arm 3, see paragraph [0022]) provided on the trolley rack, wherein the surgical tool (11) is fixed at a front end of the mechanical arm, wherein a front end of the mechanical arm is provided with an extension plate (bracket 19,  see paragraph [0024]) having a quick release (means which attaches the tool to bracket is considered quick release, if it is undone quickly) wherein the mechanical arm has at least six degrees of freedom (GUOHUA discloses arm includes six rotating joints which means the arm has at least 12 degrees of freedom, paragraph [0022]), comprising rotational freedom, or a combination thereof wherein the mechanical arm comprises a first joint having a rotational axis and a second joint having a rotational axis: wherein the rotational axis of the first joint is offset from and parallel to a height 
GUOHUA fails to disclose the system includes a trolley rack comprising a base, a sliding sleeve on the post, the arm having translational freedom.
Tsang et al from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 1, where the system includes a trolley rack (trolley 15, see paragraph [0040]) where the trolley rack comprise a base (cart 70, see paragraph [0050]), a post (lead screw 50, see paragraph [0051]) on the base and sliding sleeve (portion of platform 35 which rides over lead screw 50, see paragraph [0051]) on the post, the arm connected at one end to the sliding sleeve, the arm having translational freedom.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by GUOHUA by substituting the rack disclosed by GUOHUA for the trolley rack disclosed by Tsang because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 17, 18, 20, 21, 25-27     GUOHUA discloses wherein the mechanical arm comprises a terminal joint (generally indicated as A) and an intermediate joint (generally indicated as B) respectively connected to a first connecting arm (generally indicated as C) and a second connecting arm (generally indicated as D), and the terminal joint comprises a first joint connected to the trolley rack, and a sixth joint (generally indicated as E) connected to a mounting seat (bracket 19, paragraph [0024]) of the surgical tool, wherein the intermediate joint comprises a second joint (genially indicated as F) rotationally connected to the first joint (A), a third joint (generally indicated as G) connecting the first connecting arm (C) and the second connecting arm (D), a fourth joint (generally indicated as H) rotationally connected to the second connecting arm (D) and a fifth joint (generally indicated as I) respectively rotationally connected to the fourth joint (H) and the sixth joint (E), wherein the first joint is provided with a wire pipe (horizontal extension adjacent arrow indicating A), at a position connected to the trolley rack, and an axial direction of the wire pipe perpendicular to an axial direction of the first joint and a height direction of the post, respectively, where a rotation axis of the first joint is parallel to a height 
.

    PNG
    media_image1.png
    626
    625
    media_image1.png
    Greyscale

GUOHUA fails to disclose the system includes a trolley rack comprising a base, a sliding sleeve on the post, the arm connected at one end to the sliding sleeve.
Tsang et al from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 1, where the system includes a trolley rack (trolley 15, see paragraph [0040]) where the trolley rack comprise a base (cart 70, see paragraph [0050]), a post (lead screw 50, see paragraph 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by GUOHUA by substituting the rack disclosed by GUOHUA for the trolley rack disclosed by Tsang because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Claim 24, GUOHUA discloses a top end of the post is provided with a mechanical interface (generally indicated as A) and the mechanical arm is fixedly connected to the mechanical interface. See Figure 1

    PNG
    media_image2.png
    558
    477
    media_image2.png
    Greyscale



Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 206880734 (GUOHUA et al., references will made to English translation provided) in view of U.S. Patent Publication Number 2013/0085389 (Tsang et al.) as applied to claim 1 above, and further in view of U.S. Patent publication Number 2011/0277776 (McGrogan)
Regarding claim 4, GUOHUA discloses the second connecting arm is rotated with an axis of the third joint as a rotation axis; See paragraph [0022]; but fails to disclose a maximum rotation angle of 360 degrees.
McGrogan, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 25A-25C, where second connecting arm is capable of being rotated with an axis of a third joint as a rotation axis a maximum rotation angle of 360 degrees, if it is rotated 360 degrees and no further. see paragraph [0181].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by GUOHUA by substituting the third joint disclosed by GUOHUA for the one disclosed by McGrogan such that the second connecting arm is capable of being rotated with an axis of the third joint as a rotation axis a maximum rotation angle of 360 degree because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 5, GUOHUA discloses the first connecting arm is rotated with an axis of the second joint as a rotation axis; paragraph [0022]; but fails to disclose a maximum rotation angle of 180 degrees.
McGrogan, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 25A-25C, where first connecting arm is capable of being rotated with an axis of a second joint as a rotation axis a maximum rotation angle of 180 degrees, if it is rotated 180 degrees and no further. see paragraph [0181].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by GUOHUA by substituting the second joint disclosed by GUOHUA for the one disclosed by McGrogan such that the first connecting arm is capable of being rotated with an axis of the second joint as a rotation axis a maximum rotation angle of 180 degree KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 6, GUOHUA discloses the first connecting arm is rotated with an axis of the second joint as a rotation axis; paragraph [0022]; but fails to disclose a maximum rotation angle of 180 degrees.
McGrogan, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 2B, where first connecting arm (238) is capable of being rotated with an axis of a second joint as a rotation axis a maximum rotation angle of 180 degrees, if it is rotated 180 degrees and no further. see paragraph [0100].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by GUOHUA by substituting the second joint disclosed by GUOHUA for the one disclosed by McGrogan such that the first connecting arm is capable of being rotated with an axis of the second joint as a rotation axis a maximum rotation angle of 180 degree because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 206880734 (GUOHUA et al., references will made to English translation provided) in view of U.S. Patent Publication Number 2013/0085389 (Tsang et al.) as applied to claim 1 above, and further in view of CN 107260308 (Li, references made to English translation provided)
Regarding claim 8, Guohua fails to disclose an adapter flange provided on a side surface of the post and the mechanical arm is fixedly connected to the adapter flange.
Li, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 3, where the system includes an adapter flange provided on a side surface of the post and the mechanical arm is fixedly connected to the adapter flange (arm connecting device 7, see paragraph [0039]) provided on a side surface of the post and the mechanical arm is fixedly connected to the adapter flange.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 13 and 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 206880734 (GUOHUA et al., references will made to English translation provided by the applicant) in view of U.S. Patent Publication Number 2013/0085389 (Tsang et al.) as applied to claims 7 and 8 and 9 above, and further in view of U.S. Patent Publication Number 2018/0280095 (Lattimore)
Regarding claims 13-15, GUOHUA fails to disclose a bottom of the base is provided with two directional casters and two universal casters having a braking function, respectively.
Lattimore, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 1 where the base includes at least one directional casters  (caster with pedal in either orientation II, III, see paragraphs [0038]) and at least one universal caster (caster with pedal in orientation I) having a braking function (moving the pedal  to orientation iv).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the laparoscope-holding robot system disclosed by Guohua by substituting each of two of the casters disclosed by GUOHUA for a directional caster disclosed by Lattimore and each of the two other casters disclosed by GUOHUA for a universal caster because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 206880734 (GUOHUA et al., references will made to English translation provided) in view of U.S. Patent Publication Number 2013/0085389 (Tsang et al.) as applied to claim 16 above, and further in view of CN 107260308 (Li, references made to English translation provided)
Regarding claim 23, Guohua fails to disclose an adapter flange provided on a side surface of the post and the mechanical arm is fixedly connected to the adapter flange.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the laparoscope-holding robot system disclosed by Guohua by subsiting the means of attachment of the robotic arm disclosed by Guohua for the adapter flange disclosed by Li because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 28 and 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 206880734 (GUOHUA et al., references will made to English translation provided by the applicant) in view of U.S. Patent Publication Number 2013/0085389 (Tsang et al.) as applied to claim 16 and 23 and 24 above, and further in view of U.S. Patent Publication Number 2018/0280095 (Lattimore)
Regarding claims 28-30, GUOHUA fails to disclose a bottom of the base is provided with two directional casters and two universal casters having a braking function, respectively.
Lattimore, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 1 where the base includes at least one directional casters  (caster with pedal in either orientation II, III, see paragraphs [0038]) and at least one universal caster (caster with pedal in orientation I) having a braking function (moving the pedal  to orientation iv).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the laparoscope-holding robot system disclosed by Guohua by substituting each of two of the casters disclosed by GUOHUA for a directional caster disclosed by Lattimore and each of the two other casters disclosed by GUOHUA for a universal caster because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771